UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-6789


GREGORY C. KRUG,

                Plaintiff - Appellant,

          v.

VICTOR LORANTH, in his individual capacity,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. David C. Norton, District Judge. (1:14-
cv-01829-DCN)


Submitted:   October 17, 2016             Decided:   October 20, 2016


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory C. Krug, Appellant Pro Se. Marshall Prince, II, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gregory   Charles   Krug   appeals   the   district   court’s   order

accepting the magistrate judge’s recommendation and dismissing

Krug’s complaint filed pursuant to Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), for

failure to exhaust administrative remedies. *      We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.         Krug v. Loranth, No.

1:14-cv-01829-DCN (D.S.C. Jan. 6, 2015).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                AFFIRMED




     * We remanded for the limited purpose of permitting the
district court to determine whether Krug’s notice of appeal should
be construed as a motion to reopen the appeal period, and if so,
whether reopening was merited. On remand, the district court
granted Krug’s motion to reopen.

                                   2